Case 1:19-cv-00097-CFC-CJB Document 100 Filed 07/20/20 Page 1 of 2 PageID #: 7089




                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF DELAWARE

  MAGNOLIA MEDICAL TECHNOLOGIES,
  INC.,

                         Plaintiff,
                                                            C.A. No. 19-97-CFC-CJB
                 v.

  KURIN, INC.,

                         Defendant.



                                       NOTICE OF SERVICE

  PLEASE TAKE NOTICE that on July 17, 2020, MAGNOLIA’S FIRST AMENDED

  DISCLOSURE OF ASSERTED CLAIMS AND INFRINGEMENT CONTENTIONS were

  served on the attorneys of record, via electronic mail:

                 Kenneth L. Dorsney
                 MORRIS JAMES LLP
                 kdorsney@morrisjames.com
                 500 Delaware Ave., Suite 1500
                 Wilmington, DE 19801

                 Karen I. Boyd
                 Louis L. Wai
                 Jacob S. Zweig
                 Jennifer Seraphine
                 TURNER BOYD LLP
                 boyd@turnerboyd.com
                 wai@turnerboyd.com
                 zweig@turnerboyd.com
                 seraphine@turnerboyd.com
                 702 Marshall Street, Suite 640
                 Redwood City, CA 94063

                 Jonathan Hangartner
                 X-Patents, APC
                 jon@x-patents.com
                 5670 La Jolla Blvd.
                 La Jolla, CA 92037
Case 1:19-cv-00097-CFC-CJB Document 100 Filed 07/20/20 Page 2 of 2 PageID #: 7090




  Dated: July 20, 2020               FISH & RICHARDSON P.C.


                                     By: /s/ Robert M. Oakes
                                         Douglas E. McCann (#3852)
                                         Robert M. Oakes (#5217)
                                         222 Delaware Avenue, 17th Floor
                                         P.O. Box 1114
                                         Wilmington, DE 19899
                                         (302) 652-5070
                                         dmccann@fr.com
                                         oakes@fr.com

                                     Attorneys for Plaintiff Magnolia Medical
                                     Technologies, Inc.




                                        2
